                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 BARRY L. MOTES, JR., #243680,                 :

        Plaintiff,                             :

 vs.                                           :   CIVIL ACTION NO. 1:19-cv-372-TFM-B

 TREY OLIVER, III, et al.,                     :

        Defendants.                            :

                                        JUDGMENT

       In accordance with the Order entered this date adopting the Recommendation of the

Magistrate Judge, it is ORDERED, ADJUDGED, and DECREED that Plaintiff’s complaint is

DISMISSED without prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this 29th day of August, 2019.

                                                   /s/Terry F. Moorer
                                                   TERRY F. MOORER
                                                   UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
